PER CURIAM.
At a hearing on a rule to show cause why his discharge in bankruptcy should not be revoked, the bankrupt declined to answer questions. His refusal to testify stopped the proceeding abruptly, and his persistence in that regard made its completion impossible. Accordingly, the court entered an order holding him guilty of contempt. From that order he took this appeal, justifying his silence on several errors which he alleges the court had committed in the proceeding leading up to the hearing. No question of jurisdiction *1021being involved, the only matter which this appeal brings here for review is the order adjudging the bankrupt guilty of contempt. Questions of antecedent errors are not before us. As we discern no error in the order, it is affirmed.